DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 MILLER ATNAGU RAS MAKONNAN,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-715

                              [June 21, 2018]

   Appeal of order denying 3.850 motion from the Circuit Court for the
Nineteenth Judicial Circuit, St. Lucie County; James W. McCann and Dan
L. Vaughn, Judges; L.T. Case No. 562013CF003547A.

   Miller Atnagu Ras Makonnan, Monticello, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.